     Case 5:20-cv-00291-TKW-MJF Document 1 Filed 10/26/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               PANAMA CITY DIVISION

KRISTIN BECK,

        Plaintiff,

v.                                                  CASE NO.:

ACE HOME & GARDEN CENTER
OF BAY COUNTY LLC,

      Defendant.
__________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, KRISTIN BECK, by and through undersigned counsel, brings this action

against Defendant, ACE HOME & GARDEN CENTER OF BAY COUNTY LLC, and in

support of her claims states as follows:

                            JURISDICTION AND VENUE

        1.     This is an action for damages in excess of $30,000, exclusive of interest,

fees, and costs, for violations of the Family and Medical Leave Act of 1993, as amended,

29 U.S.C. § 2601 et seq. (“FMLA”) and Title VII of the Civil Rights Act of 1964, as

amended (“Title VII”), 42 U.S.C. § 2000e et seq.,

        2.     This is an action for violations of the Family and Medical Leave Act of

1993, as amended, 29 U.S.C. § 2601 et seq. (“FMLA”).

        3.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

U.S.C. § 2601 et seq.
  Case 5:20-cv-00291-TKW-MJF Document 1 Filed 10/26/20 Page 2 of 10




       4.      Venue is proper in the Northern District of Florida, because all of the events

giving rise to these claims occurred in Bay County, Florida.

                                         PARTIES

       5.      Plaintiff is a resident of Bay County, Florida, and she worked at Defendant’s

place of business in Bay County.

       6.      Defendant is authorized to do business in Florida, and operates a hardware

store in Bay County.

                              GENERAL ALLEGATIONS

       7.      This is an action to recover damages suffered by Plaintiff while she was

employed by Defendant, when Defendant interfered with Plaintiff’s rights under the FMLA

and retaliated against Plaintiff for exercising these same rights.

       8.      Plaintiff was a full-time employee of Defendant, and she worked at least

1250 hours in the 12 months preceding her request for leave under the FMLA.

       9.      Thus, Plaintiff is an “eligible employee” within the meaning of the FMLA,

29 U.S.C. § 2611(2).

       10.     Defendant is an “employer” within the meaning of the FMLA, 29 U.S.C. §

2611(4).

       11.     At all times material hereto, Plaintiff was an employee of Defendant within

the meaning of Title VII.

       12.     At all times material hereto, Defendant employed fifteen (15) or more

employees. Thus, Defendant is an “employer” within the meaning of Title VII.

       13.     Plaintiff has satisfied all conditions precedent, or they have been waived.



                                          2
   Case 5:20-cv-00291-TKW-MJF Document 1 Filed 10/26/20 Page 3 of 10




       14.     Plaintiff has retained the undersigned attorneys and agreed to pay them a

fee.

       15.     Plaintiff requests a jury trial for all issues so triable.

                                            FACTS

       16.     Plaintiff began working for Defendant as a cashier in or around February

2018. In August 2018, Plaintiff was promoted to head cashier and she remained in this

position until January 2020.

       17.     At all times material hereto, Plaintiff was a pregnant woman.

       18.     Thus, Plaintiff is a member of a protected class, and as such benefits from

the protections of Title VII.

       19.     Plaintiff performed the job for which she was hired in a satisfactory manner.

       20.     In or around December 2019, Plaintiff learned that she was an expectant

mother, and thus belonged to a class of persons benefiting from special protections under

the FMLA.

       21.     In or around December 2019, Plaintiff requested leave for incapacity due to

pregnancy, for the expected birth of her child, and for any potential serious health condition

that she might suffer following the birth of her child, as she was entitled to do under the

FMLA. See 29 C.F.R. § 825.120(4).

       22.     Defendant denied Plaintiff’s request to utilize FMLA leave.

       23.     Defendant knew or should have known of Plaintiff's status as an expectant

mother, because Plaintiff had engaged Defendant in a dialogue about her upcoming

maternity leave as early as December 2019.



                                           3
   Case 5:20-cv-00291-TKW-MJF Document 1 Filed 10/26/20 Page 4 of 10




        24.     By requesting maternity leave that qualified as FMLA leave under 29

C.F.R. § 825.120(4), Plaintiff exercised her rights under the FMLA.

        25.     In December 2020, Plaintiff asked for a reasonable accommodation.

Specifically, Plaintiff asked for a brief leave of absence.

        26.     Defendant could have easily and reasonably accommodated Plaintiff’s

request; however it refused to engage in an interactive discussion regarding Plaintiff’s need

for accommodations and denied her request.

        27.     Thus, Plaintiff was subjected to disparate treatment on the basis of her

pregnancy.

        28.     Plaintiff attempted to engage in a discussion with Defendant regarding her

need for accommodations for the remainder of her pregnancy.

        29.     Plaintiff complained about the discrimination she experienced because of

her sex and pregnancy.

        30.     In response, Defendant took no remedial action.

        31.     On or about January 31, 2020, Defendant terminated Plaintiff's employment

in retaliation for pursuing her rights under the FMLA and Title VII.

                          COUNT I – FMLA INTERFERENCE

        32.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 31

of this Complaint, as fully set forth herein.

        33.     Plaintiff required time off from work to care for herself in preparation for,

during, and after the birth of a child.




                                          4
   Case 5:20-cv-00291-TKW-MJF Document 1 Filed 10/26/20 Page 5 of 10




        34.     Thus, Plaintiff was an expectant mother who was entitled to special

protections under the FMLA, and she required leave protected under the FMLA.

        35.     Defendant denied Plaintiff's request for reasonable accommodation and

terminated her employment.

        36.     Plaintiff exercised her rights under the FMLA, and Defendant interfered

with the exercise of Plaintiff’s rights under the FMLA, in violation of 29 U.S.C. §§

2614(a)(1)(A) and 2615(a)(2).

        37.     Defendant’s actions were willful and done with malice.

        38.     Plaintiff was injured by Defendant’s violations of the FMLA, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                (a)     That this Court enter a judgment that Defendant interfered with

                        Plaintiff’s rights, in violation of the FMLA;

                (b)     An injunction restraining continued violation of the FMLA by

                        Defendant;

                (c)     Compensation for lost wages, benefits, and other remuneration;

                (d)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                        prior position with back pay plus interest, pension rights and all

                        benefits or, in the alternative, the entry of a judgment under 29

                        U.S.C. § 2617(a)(1)(A)(i)(II), against Defendant and in favor of

                        Plaintiff, for the monetary losses that Plaintiff suffered as a direct

                        result of Defendant’s violations of the FMLA;



                                            5
   Case 5:20-cv-00291-TKW-MJF Document 1 Filed 10/26/20 Page 6 of 10




                (e)     Front pay;

                (f)     Liquidated Damages;

                (g)     Prejudgment interest on all monetary recovery obtained;

                (h)     All costs and attorney’s fees incurred in prosecuting these claims;

                        and

                (i)     For such further relief as this Court deems just and equitable.

                           COUNT II – FMLA RETALIATION

        39.     Plaintiff realleges and readopts the allegations set forth in Paragraphs 1

through 31 of this Complaint, as fully set forth herein.

        40.     Plaintiff required time off from work to care for herself in preparation for,

during, and after the birth of a child.

        41.     Thus, Plaintiff was an expectant mother who was entitled to special

protections under the FMLA, and she required leave protected under the FMLA.

        42.     By requesting maternity leave that qualified as protected leave under the

FMLA, Plaintiff attempted to exercise her rights under the FMLA.

        43.     By terminating Plaintiff's employment, Defendant retaliated against

Plaintiff for attempting to exercise her rights under the FMLA.

        44.     Defendant’s actions were willful and done with malice.

        45.     Plaintiff was injured by Defendant’s violations of the FMLA, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:




                                            6
  Case 5:20-cv-00291-TKW-MJF Document 1 Filed 10/26/20 Page 7 of 10




               (a)     That this Court enter a judgment, stating that Defendant retaliated

                       against Plaintiff in violation of the FMLA;

               (b)     An injunction restraining continued violation of the FMLA by

                       Defendant;

               (c)     Compensation for lost wages, benefits, and other remuneration;

               (d)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                       prior position with back pay plus interest, pension rights and all

                       benefits or, in the alternative, the entry of a judgment under 29

                       U.S.C. § 2617(a)(1)(A)(i)(II), against Defendant and in favor of

                       Plaintiff, for the monetary losses that Plaintiff suffered as a direct

                       result of Defendant’s violations of the FMLA;

               (e)     Front pay;

               (f)     Liquidated Damages;

               (g)     Prejudgment interest on all monetary recovery obtained;

               (h)     All costs and attorney’s fees incurred in prosecuting these claims;

                       and

               (i)     For such further relief as this Court deems just and equitable.

                        COUNT III – TITLE VII VIOLATION
                       (SEX/PREGNANCYDISCRIMINATION)

       46.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 31

of this Complaint, as though fully set forth herein.

       47.     Plaintiff is a member of a protected class under Title VII.




                                          7
   Case 5:20-cv-00291-TKW-MJF Document 1 Filed 10/26/20 Page 8 of 10




        48.     Plaintiff was subjected to disparate treatment on the basis of her sex and

pregnancy, including termination of her employment.

        49.     Defendant knew or should have known of the disparate treatment suffered

by Plaintiff, and failed to intervene or to take prompt and effective remedial action in

response.

        50.     Defendant’s actions were willful and done with malice.

        51.     Plaintiff was injured due to Defendant’s violations of Title VII, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      An injunction restraining continued violation of Title VII by

                        Defendant;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                        prior position, or in the alternative, front pay;

                f)      Any other compensatory damages, including emotional distress,

                        allowable at law;

                g)      Punitive damages;

                h)      Prejudgment interest on all monetary recovery obtained.

                i)      All costs and attorney’s fees incurred in prosecuting these claims;

                        and



                                            8
   Case 5:20-cv-00291-TKW-MJF Document 1 Filed 10/26/20 Page 9 of 10




                j)      For such further relief as this Court deems just and equitable.


                        COUNT IV – TITLE VII RETALIATION

        52.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 31

of this Complaint, as though fully set forth herein.

        53.     Plaintiff is a member of a protected class under Title VII.

        54.     Plaintiff exercised or attempted to exercise her rights under Title VII,

thereby engaging in protected activity under Title VII.

        55.     Defendant retaliated against Plaintiff for engaging in protected activity

under Title VII by terminating her employment.

        56.     Defendant’s actions were willful and done with malice.

        57.     In terminating her employment, Defendant took material adverse action

against Plaintiff.

        58.     Plaintiff was injured due to Defendant’s violations of Title VII, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter a declaratory judgment, stating that Defendant

                        retaliated against Plaintiff for exercising her rights under Title VII;

                d)      That this Court enter an injunction restraining continued violation

                        of Title VII by Defendant;

                e)      Compensation for lost wages, benefits, and other remuneration;


                                            9
Case 5:20-cv-00291-TKW-MJF Document 1 Filed 10/26/20 Page 10 of 10




            f)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                    prior position, with back pay plus interest, pension rights, seniority

                    rights, and all fringe benefits;

            g)      Front pay;

            h)      Any other compensatory damages, including emotional distress,

                    allowable at law;

            i)      Punitive damages;

            j)      Prejudgment interest on all monetary recovery obtained.

            k)      All costs and attorney’s fees incurred in prosecuting these claims;

                    and

            l)      For such further relief as this Court deems just and equitable.

                             JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so triable.

    Dated this 26th day of October, 2020.

                                             Respectfully submitted,



                                             _______________________
                                             LUIS A. CABASSA
                                             Florida Bar Number: 0053643
                                             WENZEL FENTON CABASSA, P.A.
                                             1110 N. Florida Avenue, Suite 300
                                             Tampa, Florida 33602
                                             Main Number: 813-224-0431
                                             Direct Dial: (813) 379-2565
                                             Facsimile: 813-229-8712
                                             Email: lcabassa@wfclaw.com
                                             Email: gnichols@wfclaw.com
                                             Attorneys for Plaintiff


                                        10
